DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tridico (US 10 622 140).  Tridico discloses an ignition coil with a pin-shaped interference suppression resister mounted within a housing. The difference between the prior art reference and the instant invention is the shape of the housing, i.e., a funnel shaped section. 

    PNG
    media_image1.png
    921
    933
    media_image1.png
    Greyscale


Regarding claimed particular shape/length of the housing and the producing an ignition coil, the specification fails to establish any criticality of the limitations.  Even if applicants show a great improvement over the prior art, applicants must then show that such a modification is beyond the capabilities of a person of ordinary skill in that art.  In re Sola, 77 F.2d 627, 25 USPQ 433.  In re Normann et al., 150 F.2d 627, 66 USPQ 308.  In re Irmscher, 150 F.2d 705, 66 USPQ 314.  More particularly, it is not inventive to discover optimum or critical ranges by routine experimentation.  In other words, applicants must prove that such claimed limitations are beyond the bounds of routine experimentation in the art.  In re Swain et al., 156 F.2d 239, 70 USPQ 412.  Minnesota Mining and Mfg. Co. v. Coe, 99 F.2d 986, 38 USPQ 213.  Allen et al. v. Coe, 135 F.2d 11, 57 USPQ 136. Thus, it would have been considered to be an obvious choice of mechanical design because one skilled in this art is familiar with basic mounting mechanic and normally has the 

Regarding to claim 2, the limitation of a part of the funnel-shaped section is arranged in the tubular housing part is shown in Fig. 2.  
Regarding to claim 3, the limitation of a part of the funnel-shaped section is arranged in a second housing part connected to the tubular housing part is shown in Fig. 2.  
Regarding to claim 4, the limitation of the second housing part tapers at an outer side thereof toward the tubular housing part is shown in Fig. 2.  
Regarding to claim 5, the limitation of the funnel-shaped section contacts an interior section in which a transformer is arranged.  
Regarding to claim 6, claimed particular fitting such as pressed into the tubular housing part is considered as a matter of mechanical design as explained supra.  
Regarding to claim 7, 8, the claimed particular width/length of the funnel-shaped section is considered as a matter of mechanical design as explained supra.  
Regarding to claim 9, the limitation of the tubular housing part is a double-walled housing part is shown in Fig. 2.  
Regarding to claim 10, the limitation of the funnel-shaped interior section has an opening angle whose value decreases toward the interference suppression resistor is shown is considered as a matter of mechanical design as explained supra.  
Regarding to claim 11, the claimed particular method of producing an ignition coil is considered as a matter of mechanical design as explained supra.  
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tridico (US 10 622 140) in view of Steinberger (US 2012/0186568).  Tridico discloses an ignition coil with a pin-shaped interference suppression resister mounted within a housing.  Steinberger teaches the use of a funnel-shaped open to receive a member easily (see [0025]). Since the prior art references art from the same field of endeavor, the purpose disclosed by Steinberger would have been recognized in the pertinent art of Tridico Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide the device of Tridico with the funnel shaped opening housing as taught by Steinberger in order to assembly easily.  Regarding claimed particular shape/length of the housing, the specification fails to establish any criticality of the limitations.  Even if applicants show a great improvement over the prior art, applicants must then show that such a modification is beyond the capabilities of a person of ordinary skill in that art.  In re Sola, 77 F.2d 627, 25 USPQ 433.  In re Normann et al., 150 F.2d 627, 66 USPQ 308.  In re Irmscher, 150 F.2d 705, 66 USPQ 314.  More particularly, it is not inventive to discover optimum or critical ranges by routine experimentation.  In other words, applicants must prove that such claimed limitations are beyond the bounds of routine experimentation in the art.  In re Swain et al., 156 F.2d 239, 70 USPQ 412.  Minnesota Mining and Mfg. Co. v. Coe, 99 F.2d 986, 38 USPQ 213.  Allen et al. v. Coe, 135 F.2d 11, 57 USPQ 136. Thus, it would have been considered to be an obvious choice of mechanical design because one skilled in this art is familiar with basic mounting mechanic and normally has the laboratory test facilities. To optimize or select the suitable shape of the housing to receive a member easily would be within the ability of ordinary skilled in this art. 

	Regarding claim 6, Tridico discloses the interference suppression resistor is pressed into the tubular housing part.
	Regarding claims 7 and 8, the claimed particular width and the length of the interference suppression resistor is considered to a matter of mechanical design as explained supra.
	Regarding claim 9, Tridico discloses the tubular housing part is a double-walled housing part.
Regarding claim 10, the claimed particular funnel-shaped interior section is considered to a matter of mechanical design as explained supra.

Response to Arguments
Applicant's arguments filed December 31, 2020 have been fully considered but they are not persuasive. The issue in this application is whether a funnel shaped section in the housing opens into the tubular housing part.  As explained supra, the claimed particular shape of the opening is considered as a matter of mechanical design unless it produces an unexpected results. Since the wide opening or funnel shaped opening would be obviously easier to receive the elements, thus it is considered to be within the ability of one of ordinary skilled in the art. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KWON whose telephone number is (571)272-4846.  The examiner can normally be reached on M-F; 9A-5P. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phuttiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        February 27, 2021